          Case 1:18-cr-00339-PAC Document 323 Filed 08/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                              :
                                                                      :     1:18-cr-00339-PAC-12
        - against -                                                   :
                                                                      :     OPINION & ORDER
DAWDU MARRIOTT,                                                       :

            Defendant.                                                :
------------------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        Dawdu Marriott (“Defendant,” “Marriott”) is a 34-year-old inmate who is serving a 40-

month sentence at FCI Danbury Low (“FCI Danbury”). He has a projected release date of

October 9, 2022 and a date for transfer to home confinement of April 10, 2022. He now moves

pro se for compassionate release amid the COVID-19 pandemic citing his personal health

conditions and the state of infections at FCI Danbury. The Government opposes the motion on

the grounds that while “extraordinary and compelling reasons” are present that permit the Court

to grant a sentence reduction, the sentencing factors in 18 U.S.C. § 3553(a) counsel against a

reduction for Marriott.

        The motion is DENIED without prejudice to its renewal as circumstances in the

pandemic change.

                                              BACKGROUND

        Marriott entered a plea of guilty before Magistrate Judge Gabriel W. Gorenstein on

August 19, 2019 to two counts: conspiring to commit wire fraud in violation of 18 U.S.C. § 1349

(“Count Two”), and aggravated identity theft in violation of 18 U.S.C. § 1028A (“Count Three”).
         Case 1:18-cr-00339-PAC Document 323 Filed 08/19/20 Page 2 of 7




Minute Entry dated Aug. 19, 2019; Presentence Report (“PSR”), Dkt. 264, at 1. The PSR

prepared by the Probation Department set the Offense Level at 18 and the Criminal History

Category at III, yielding statutory provisions of 20 years, Guidelines of 33 to 41 months, and a

recommended sentence of 33 months on Count Two. PSR, Dkt. 264, at 28. An additional

mandatory and consecutive term of 24 months applied on Count Three, resulting in a total

recommended sentence of 57 months. Id.

        On December 19, 2019, the Court imposed a sentence of 16 months on Count Two and

24 months to run consecutively on Count Three, for a total sentence of 40 months. Judgment,

Dkt. 267, at 2; Sent’g Tr., Dkt. 279, at 9:21–10:6.

                                         DISCUSSION

   I.      Applicable Law

           A. Pro Se Motions

        A filing made “pro se is to be ‘liberally construed,’” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), and “interpreted ‘to raise the

strongest arguments that [it] suggest[s].’” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

472 (2d Cir. 2006) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)).

           B. Compassionate Release Standard

        The compassionate release statute at 18 U.S.C. § 3582(c)(1)(A)(i) provides a limited

exception to the general rule that a court may not modify a term of imprisonment once it has

been imposed. United States v. Franco, 12 Cr. 932 (PAC), 2020 WL 4344834, at *1 (S.D.N.Y.

June 24, 2020); United States v. Morel, 10 Cr. 798 (PAC), 2020 WL 3412907, at *2 (S.D.N.Y.

June 22, 2020). The statute, as amended by the First Step Act of 2018, permits an incarcerated

individual to make a motion for compassionate release on his own behalf either after “fully




                                                 2
         Case 1:18-cr-00339-PAC Document 323 Filed 08/19/20 Page 3 of 7




exhaust[ing] all administrative rights to appeal a failure of the Bureau of Prisons [(“BOP”)] to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A).

       If that exhaustion requirement has been met, a court may then determine whether

“extraordinary and compelling reasons warrant . . . a reduction” in the defendant’s sentence. 18

U.S.C. §3582(c)(1)(A)(i). If such reasons are present, the court then has discretion to grant a

reduction “after considering the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they

are applicable” and if “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The applicable policy statement is

found at U.S.S.G. § 1B1.13.1



1
 Application Note 1 to U.S.S.G. § 1B1.13 addresses what constitutes extraordinary and
compelling reasons:

       (A) Medical Condition of the Defendant

                 (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
                 illness with an end of life trajectory).

                 (ii) The defendant is (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive impairment, or (III)
                 experiencing deteriorating physical or mental health because of the aging process,
                 that substantially diminishes the ability of the defendant to provide self-care
                 within the environment of a correctional facility and from which he or she is not
                 expected to recover.

       (B) Age of the Defendant—The defendant (i) is at least 65 years old; (ii) is experiencing
       a serious deterioration in physical or mental health because of the aging process; and (iii)
       has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
       is less.
...
       (D) Other Reasons—As determined by the Director of the [BOP], there exists in the
       defendant’s case an extraordinary and compelling reason other than, or in combination
       with, the reasons described in subdivisions (A) through (C).


                                                   3
          Case 1:18-cr-00339-PAC Document 323 Filed 08/19/20 Page 4 of 7




         “In the course of weighing the various priorities embodied in the policy statement and the

factors in 18 U.S.C. § 3553(a), courts in this district have engaged in a factually intensive, case-

specific inquiry into, inter alia, the health of the defendant, the threat of COVID-19 exposure at

his facility, and whether a reduction would compromise the goals of the imposed sentence.”

United States v. Van Praagh, 1:14-cr-00189-PAC-1, 2020 WL 3892502, at *3 (S.D.N.Y. July 10,

2020).

            C. Application

   A. Exhaustion

         Marriott filed a request for compassionate release on May 18, 2020 with the warden of

his facility, which was then rejected by the BOP on May 21. Dkt. 322, at 5. He filed a second

request with his warden on July 14, and this too was denied. Id. Accordingly, the exhaustion

requirements of 18 U.S.C. § 3582(c)(1)(A) have been met.

   B. Extraordinary and Compelling Reasons

         Marriott writes that he “suffers from hypertension, sleep apnea (causing respiratory

issues) and obesity (260+ lbs).” Dkt. 320, at 2. He says he shares his dorm at FCI Danbury with

more than 60 other inmates, that social distancing is impossible under these conditions, and that

there have been seven positive cases of COVID-19 in his unit. Id. Marriott asserts that the

conjunction of his own health conditions and the presence of COVID-19 at FCI Danbury

generally and in his unit specifically, along with the impracticability of precautionary measures

in a prison environment, put him at “serious medical risk” and present a “mortal danger,”

constituting “extraordinary and compelling reasons” that permit a sentence reduction. Id. at 2–3.

         The Government concedes that the required “extraordinary and compelling reasons”

permitting a sentence reduction are present here, Dkt. 322, at 13, and the Court independently




                                                  4
         Case 1:18-cr-00339-PAC Document 323 Filed 08/19/20 Page 5 of 7




finds that Marriott’s health conditions, the state of infections at his facility, and the particular risk

posed to him by COVID-19 constitute “extraordinary and compelling reasons” that satisfy 18

U.S.C. § 3582(c)(1)(A)(i).

    C. Section 3553(a) Factors

        The Government opposes a reduction in Marriott’s sentence because “the § 3553(a)

factors weigh against release, including that the defendant poses a significant risk of recidivism

and danger to the community, and because it is far from the clear that the release plan the

defendant proposes would reduce his risk of contracting COVID-19.” Dkt. 322, at 6. The

Government argues that a sentence reduction for Marriott would undermine the specific and

general deterrence objectives of the imposed sentence, and would fail to account for Marriott’s

role in the fraud scheme in which he took part. Dkt. 322, at 14.

        Marriott counters that his conduct in prison is in his favor, and that he “has spent the past

months evaluating the decisions that led to his incarceration and has come to the realization that

nothing is worth being away from his son and family.” Dkt. 320, at 2. He further submits a

reentry plan under which he would reside with his father in East Stroudsburg, Pennsylvania

during his period of supervised release. Dkt. 320, at 4.

        He also asserts that he is “a non-violent first-time offender” whose “traffic violations and

misdemeanors are indicated” in his PSR. Dkt. 320, at 4. As the Government responds, this is

not a complete representation of the record. Dkt. 322, at 15. In fact, as the Government and the

PSR recount, and as the Court accounted for at sentencing, Marriott “has a very extensive

criminal record.” Sent’g Tr., Dkt. 279, at 9:11; Dkt. 322, at 15. Unmentioned by the

Government, however, is that the Court went on to observe that “a lot of those sentences are for

minor crimes and a lot of them for traffic infractions.” Sent’g Tr., Dkt. 279, at 9:13–14. The




                                                   5
           Case 1:18-cr-00339-PAC Document 323 Filed 08/19/20 Page 6 of 7




Court also said, “I’ve always felt that the enhancement that is granted because of crimes

committed while on probation is really a double whammy,” and reset Marriott’s Criminal

History Category at II. Id. at 9:14–17.

          Still, in light of all the circumstances, the Court agrees with the Government here that to

grant Marriott a reduction now, when he has only served nine months of his 40-month sentence,

would be to award him “an undue windfall that would severely undermine the goals of the

sentence this Court imposed.” United States v. Brady, S2 18 Cr. 316 (PAC), 2020 WL 2512100,

at *3 (S.D.N.Y. May 15, 2020). The priorities the Court expressed at sentencing—“a sentence

that reflects the seriousness of the offense, which promotes respect for the law, and provides just

punishment for the offenses to which Mr. Marriott has pled guilty”—remain the same. Sent’g

Tr., Dkt. 279, at 8:17–20. A reduction therefore is not appropriate for Marriott where he has

only served about a quarter of his imposed sentence. See Morel, 2020 WL 3412907, at *4

(“Courts have been more inclined to grant motions for compassionate release where defendants

have completed a sufficient portion of their sentence (often two thirds or three quarters) such that

the court can be satisfied that the aims of the original punishment have been met.”) (collecting

cases).




                                                   6
        Case 1:18-cr-00339-PAC Document 323 Filed 08/19/20 Page 7 of 7




                                      CONCLUSION

       Marriott’s motion for compassionate release is DENIED without prejudice to its renewal

should circumstances amid the COVID-19 pandemic change. The Clerk of Court is directed to

close the motion at Docket 320.




 Dated: New York, New York                        SO ORDERED
        August 19, 2020

                                                  ________________________
                                                  PAUL A. CROTTY
                                                  United States District Judge




                                              7
